Citation Nr: 1303414	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  05-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for an acquired psychiatric disability, to include depression and anxiety.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued a noncompensable disability rating for what was identified at the time as service-connected posttraumatic stress disorder (PTSD).  Subsequently, in a December 2011 rating decision, the agency of original jurisdiction (AOJ) re-characterized the issue on appeal as an increased rating claim for depression and anxiety disorders (formerly rated as PTSD), and increased the disability rating to 30 percent, effective June 3, 2004-the date of the Veteran's claim for increase.  The Board remanded the Veteran's claim, most recently in March 2012, for further evidentiary development and adjudication.  In the March 2012 remand the Board instructed the AOJ to provide the Veteran with a VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for VA examination, which was conducted in April 2012.  The AOJ the issued the Veteran a supplemental statement of the case (SSOC) in October 2012 in which it denied the Veteran's claim for increase.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in June 2010.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  The Board remanded this matter in October 2010 and March 2012.

The Board further notes that the Veteran, at the April 2012 VA examination, indicated that he is unable to work due to his service connected acquired psychiatric disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating, as noted above.  This issue is remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

For the entirety of the appellate period, the Veteran's acquired psychiatric disability has been manifested by flattened affect, disturbances of motivation and mood, nightmares, irritability, isolation, and difficulty in establishing and maintaining effective relationships that approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for the Veteran's service-connected acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim decided herein has been accomplished.

In this respect, through a July 2004 notice letter, the Veteran received notice of the information and evidence needed to substantiate the claim on appeal.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the July 2004 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned July 2004 notice letter.  In addition, the Veteran was provided notice regarding an award of an effective date and rating criteria in a December 2011 SSOC.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran underwent VA examination in January 2005, December 2010, November 2011, and April 2012; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted full psychological examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

In addition, records of the Veteran's VA medical treatment have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  The Veteran has further testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim decided herein that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

In March 2005 and December 2011 rating decisions, the Veteran's acquired psychiatric disability was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  Under the General Rating Formula For Mental Disorders, to include anxiety and depressive disorders and PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2012).

The relevant medical evidence of record consists of the Veteran's ongoing treatment at the VA Medical Center (VAMC) in Huntington, West Virginia, as well as report of VA psychological examinations conducted in January 2005, December 2010, November 2011, and April 2012.  Report of the January 2005 examination reflects the examiner's observation that the Veteran demonstrated both alcohol and cannabis abuse, as well as personality disorder symptoms.  The Veteran complained of depression and stated that he had minimal relationships with his siblings and no contact at all with his two children.  However, the Veteran reported that he had several friends that he interacted with almost daily, including playing poker and visiting very frequently.  The Veteran also indicated that he saw his mother several times per week.  Psychiatric examination revealed an agitated mood, although his thought processes and content were noted to be unremarkable, with no evidence of delusions.  The Veteran reported that he had problems sleeping but that this did not interfere with his daily activities.  He further complained of panic attacks approximately twice per week.  Some suicidal thoughts were noted, but the Veteran stated that he had no plans to harm himself.  He reported symptoms of withdrawal and decreased concentration, as well as irritability and depression.  He stated that he experienced nightmares approximately once per week, as well as intrusive thoughts and flashbacks multiple times per week.  The examiner diagnosed the Veteran with PTSD, cannabis abuse, and alcohol dependence, as well as a personality disorder on Axis II.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50 and opined that he experienced serious symptoms including daily suicidal thoughts, occasional panic attacks and depressed mood, as well as "significant" social and occupational dysfunction.   

Report of the December 2010 VA examination reflects that the Veteran complained of frequent sadness and depression, as well as poor sleep and social isolation.  He reported having a good relationship with his girlfriend and mother and denied suicidal or homicidal ideation.  He further stated that he did not socialize much and had few friends.  His mood was mildly depressed, and his thought processes and content were unremarkable.  No delusions or hallucinations were noted.  The Veteran reported having stopped working due to his psychiatric problems, but the examiner noted that he voluntarily left work but had been successful in employment prior to his retirement, which "suggests ongoing employability at that time."  The examiner noted the Veteran's report of experiencing intrusive memories in a "constant stream" that never abates.  The examiner, however, found the Veteran's reported symptoms to be "highly implausible" and found him to be malingering.  He also diagnosed the Veteran with a personality disorder but found him not to have PTSD.

Following a Board remand, the Veteran was again provided a VA examination in November 2011.  At that time, the examiner diagnosed the Veteran with depressive disorder, anxiety disorder, alcohol abuse, and cannabis abuse, as well as an Axis II personality disorder.  He assigned the Veteran a GAF score of 53.  The examiner found that the Veteran does not experience PTSD, although some symptomatology was noted.  The examiner found, unlike the December 2010 examiner, that the Veteran was not malingering but displayed "legitimate mental health symptoms" as well as problems with occupational and social functioning.  The examiner further found that many of the Veteran's problems are related not to his depression or anxiety but rather to his alcohol and cannabis abuse and personality disorder, which are not related to service.  However, the examiner did not clarify which symptoms are unrelated to service, or even if it was possible to differentiate between service-related and non-service-related symptoms.

The Board again remanded the claim in March 2012; pursuant to that remand, the Veteran was again provided VA examination in April 2012.  At that examination, the Veteran again complained of nightmares and sleep problems as well as isolation and irritability.  However, he stated that he had a good relationship with his girlfriend and visited with friends at his home.  The examiner noted symptoms of depressed mood, anxiety, and chronic sleep impairment.  No suicidal or homicidal ideation was noted.  The examiner again assigned diagnoses of alcohol dependence and anxiety disorder and assigned a GAF score of 55.  The examiner stated that it was unlikely that the Veteran's substance abuse was related to service but noted, however, that it was not possible to differentiate which symptoms are attributable to each separate diagnosis.  He found the Veteran to experience occupational and social impairment but concluded that he is "employable from a mental health perspective."  He noted that the Veteran's anxiety symptoms are mild and that any occupational impairment the Veteran's displayed was attributable not to his acquired psychiatric disability but to a separate Axis II personality disorder.  

Report of the Veteran's ongoing treatment at the Huntington VAMC reflects that he has been seen by mental health treatment providers on a regular basis since at least 2003.  Record of the Veteran's treatment in 2004 reflects his complaints of poor sleep and nightmares, as well as isolation from friends and family other than his mother.  He was noted in March 2004 to have a GAF score of 52.  In August 2004, he reported that he often played poker with his friends; at that time, he was found to be evasive, irritable, and uncooperative in treatment.  Similar symptoms were noted in treatment visits in 2006, 2007 and 2008; the Veteran was noted in October 2006 to deny any suicidal or homicidal ideation but was found to be hostile.  At a January 2007  mental health outpatient visit, the Veteran complained of depressed mood, poor sleep, and decreased concentration.  He was diagnosed at the time with major depressive disorder and PTSD and was noted to have a depressed mood with no suicidal or homicidal ideations or delusions.  Similarly, an April 2007 treatment note documents the Veteran's complaints of isolation.  He complained in May 2008 of being depressed and "tired of life"; he was hospitalized in June 2008 with complaints of suicidal ideation, but denied any suicidal thoughts shortly after entering the hospital.  His GAF score was noted to be 50 at admittance and at 65 at the end of the two-week hospitalization.  During his stay, the Veteran was diagnosed with alcoholism and substance-induced mood disorder, as well as major depressive disorder, PTSD, and an Axis II personality disorder.  

Later VAMC treatment records document the Veteran's complaints of ongoing isolation in January 2009 and June 2009.  The Veteran stated on both occasions that he cared for his aging mother but otherwise avoided socializing.  He stated that he felt "hopeless and worthless" but denied any suicidal or homicidal ideation or hallucinations.  Treatment reports from 2010 through 2012 reflect similar findings.  The Veteran was seen on multiple occasions in 2010 and 2011 with complaints of problems with sleep, nightmares, and irritability.  He was noted to have a blunted affect and to isolate from others.  His GAF was found to be 55 on multiple occasions, and he was noted to deny any suicidal or homicidal ideations.  At a December 2011 psychiatric evaluation, the Veteran reported nightmares, hypervigilance, and decreased sleep and concentration.  However, he denied suicidal or homicidal ideation at the time.  He was noted to have a constricted affect and depressed mood and was diagnosed with depressive disorder and anxiety disorder as well as an Axis II personality disorder.  His GAF score was 55.  Similarly, recent treatment notes from 2012 reflect complaints of depression and continuing problems with sleeping and nightmares.  Report of a September 2012 treatment note reflects that the Veteran experienced passive suicidal thoughts, but denied experiencing suicidal ideation.  In an October 2012 treatment note, the Veteran reported an improved mood.  

The claims file also contains reports of the Veteran's ongoing treatment at the Huntington Vet Center from 2004 to the present.  Report of those treatment visits reflects reports that the Veteran consistently reported isolating from others, with the exception of his mother, for whom he provided care.  The Veteran was consistently noted to complain of impatience, anger, and trouble maintaining friendships, as well as occasional suicidal thoughts.  The Veteran's treating Vet Center counselor submitted letters in March 2010 and February 2011 in support of his claim.  In the March 2010 letter, the counselor stated that the Veteran experienced depression, anxiety, problems with sleep, and suicidal and homicidal thoughts.  The counselor noted withdrawal and isolation as well as intrusive memories and problems with anger.  Similarly, in the February 2011 letter, the Veteran's counselor noted that the Veteran had shown some improvement but reported nightmares, intrusive thoughts, and isolation, as well as anger and anxiety.

Upon review of the evidence of record, the Board finds that a rating in excess of 30 percent-to 50 percent-for the Veteran's service-connected acquired psychiatric disability is warranted.  This is so because the evidence from the VA examination and the Veteran's VAMC treatment reflects that his acquired psychiatric disability more nearly approximates a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to flattened affect, disturbances of motivation and mood, nightmares, irritability, isolation, and difficulty in establishing and maintaining effective relationships that approximate occupational and social impairment with reduced reliability and productivity.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board finds particularly persuasive the VA examiners' findings in January 2005, November 2011, and April 2012 that the Veteran experiences symptoms of isolation, decreased interest and concentration, and detachment from others, as well as nightmares, flattened affect, irritability, and difficulty in establishing and maintaining effective relationships.  These findings have been echoed by the Veteran's VAMC treatment providers, who have noted on multiple occasions, including at treatment visits in January and April 2007, June 2008, and December 2011, that the Veteran experienced nightmares, hypervigilance, and decreased sleep and concentration, as well as a constricted affect and depressed mood.  He has also been noted to have friends and a good relationship with his girlfriend and mother, although he has reported on multiple occasions that he does not enjoy socializing outside the home.  The Board finds that these symptoms more closely approximate occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating for the entirety of the appellate period.

Hence, in light of the findings of the Veteran's VA treatment providers and VA examiners, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected acquired psychiatric disability more nearly approximates a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to restricted affect, nightmares, isolation, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  See Mauerhan, 16 Vet. App. 436.  In so concluding, the Board finds particularly persuasive the Veteran's ongoing depression and difficulty with concentration, as well as nightmares, irritability, isolation, and difficulty in establishing and maintaining effective relationships as recorded by his treating VAMC psychiatrists and VA examiners. 

Nevertheless, the Board does not find that a rating greater than 50 percent for acquired psychiatric disability is warranted.  Here, the medical evidence does not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  To the contrary, none of these symptoms has been noted at any time during the appellate period.

The Board has also has considered but does not find that the Veteran's acquired psychiatric disability causes total social and occupational impairment; thus it does not more nearly approximate a 100 percent disability rating under 38 C.F.R. § 4.130.  In that connection, the Board acknowledges that the Veteran has occasionally reported suicidal thoughts and was hospitalized for two weeks in June 2008 for suicidal ideation.  However, the Board finds that these symptoms are no more than fleeting and are not chronic in nature; in so finding, the Board looks to the Veteran's consistent denials of suicidal and homicidal ideation to each of his VA examiners as well as his VAMC treatment providers from 2004 to 2012.  

In its analysis, the Board has considered the GAF scores assigned to the Veteran.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF scores of 53, assigned at the November 2011 VA examination, and of 55, assigned at his April 2012 VA examination and at multiple VA treatment visits, more closely coincide with his stated psychiatric symptoms and with the rating of 50 percent assigned herein under the General Rating Formula For Mental Disorders.  These GAF scores are more consistent with the Veteran's stated symptomatology and identified symptoms than the GAF score of 50 assigned at his January 2005 VA examination and at the start of his June 2008 hospitalization.  The DSM-IV identifies scores in the ranges of 51-60 as "moderate symptoms," which include flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, manifested in such ways as having few friends or conflicts with peers or co-workers.  Scores in the range of 41-50 are identified as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job.  

The Board notes here that, although he has occasionally been noted to display suicidal ideation during the appeal period, including a hospitalization for suicidal thinking, there has been no evidence of consistent suicidal ideation; to the contrary, on multiple occasions at both VA examinations and at his ongoing treatment visits with VA treatment providers, the Veteran has explicitly denied experiencing any suicidal or homicidal ideation.  In addition, the Veteran has not at any time displayed severe obsessional rituals, nor has he been noted to engage in activities such as shoplifting.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success, as evidenced by his reportedly good relationship with his mother and his girlfriend, as noted above.  In addition, the Veteran has reported on multiple occasions that he has friends with whom he socializes in his home.  In this case, the Board reiterates that the Veteran's assigned GAF score is not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology during the appellate period, as discussed above, is appropriately compensated by the 50 percent rating awarded herein.

The Board has taken into consideration the frequency, severity, and duration of the Veteran's symptoms of acquired psychiatric disability.  In this case, the Board finds that, for the entirety of the appellate period, the Veteran's reported symptoms are most akin to the criteria for the 50 percent rating.  The Board notes that in accordance with Hart, supra, staged ratings have been considered, but because there is no indication the Veteran's disability was more disabling than warranted by the 50 rating assigned herein at any point during the claim period, a staged rating is not warranted.  In so finding, the Board acknowledges that the most recent VA examiner concluded in November 2011 that only some of the Veteran's symptoms are due to his service-connected acquired disability and found in April 2012 that it is possible that all of his symptoms are due to a non-service-connected, unrelated alcohol abuse.  However, the Board points out that the examiner also stated in the April 2012 examination that he was unable to differentiate between symptoms due to an acquired psychiatric disability and those due to alcohol abuse.  In this regard, the Board notes that, if it is not medically possible to distinguish the symptoms and effects of service-connected and non-service-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected acquired psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's acquired psychiatric disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the Veteran's service-connected acquired psychiatric disability warrants a rating of 50 percent.   38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  This is so for the entirety of the appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than awarded by this decision, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating of 50 percent is granted for acquired psychiatric disability.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has stated on multiple occasions, including at his April 2012 VA examination, that he was no longer able to work due to his service-connected acquired psychiatric disability.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disabilities.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of all of the Veteran's service-connected disabilities, when considered together, on the Veteran's unemployability.  Accordingly, on remand, an opinion regarding the effect of all of the disabilities together on employability must be obtained.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU rating.

2.  After securing any additional records, the Veteran must be scheduled for examination to determine the impact of all of his service-connected disabilities on his employability.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2012).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The Board notes that the opinion regarding the Veteran's employability must be provided based on the effects of the Veteran's service-connected disabilities together, not based on the effects of each disability singularly.  The Veteran's service-connected disabilities are as follows: acquired psychiatric disability; chondromalacia patella of the right knee, status post arthroplasty, tibial tubercoplasty, and lateral retinacular release; and osteoarthritis of the right knee associated with chondromalacia patella.

3.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request. If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


